Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment No. 2 of our report dated January 22, 2008 relating to theconsolidated financial statements of El Maniel International, Inc. and subsidiary We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /S/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton
